STATE OF MINNESOTA
                                                                          December 8, 2015

                                  IN SUPREME COURT                           O me~EOF
                                                                        Arra.wEDaln
                                         A15-1641


In re Petition for Disciplinary Action against
Charles Mayer Goldstein, a Minnesota Attorney,
Registration No. 0187768.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Charles Mayer Goldstein

committed professional misconduct warranting public discipline-namely, failing to

maintain required trust account books and records, resulting in shortages in his trust

account; permitting a non-lawyer staff to use his signature stamp on trust account checks;

and making ambiguous statements during a court hearing, thereby delaying the resolution

of a motion. See Minn. R. Prof. Conduct 1.15(a), 1.15(c)(3 ), 1.15U), 8.4( d).

       Respondent waives his procedural rights under Rule 14, Rules on Lawyers

Professional Responsibility (RLPR), and unconditionally admits the allegations in the

petition.   The parties jointly recommend that the appropriate discipline is a public

reprimand and 2 years of probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files , records, and proceedings herein,




                                              1
      IT IS HEREBY ORDERED THAT:

       1.    Respondent Charles Mayer Goldstein is publicly reprimanded.

      2.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

      3.     Respondent shall be placed on probation for a period of 2 years, subject to

the following conditions:

      (a)     Respondent shall cooperate fully with the Director's Office in its
      efforts to monitor compliance with this probation. Respondent shall
      promptly respond to the Director's correspondence by its due date.
      Respondent shall provide the Director with a current mailing address and
      shall immediately notify the Director of any change of address.
      Respondent shall cooperate with the Director's investigation of any
      allegations of unprofessional conduct that may come to the Director's
      attention.   Upon the Director's request, respondent shall provide
      authorization for release of information and documentation to verify
      respondent's compliance with the terms of this probation;

      (b)  Respondent shall abide by the Minnesota Rules of Professional
      Conduct; and

      (c)    Respondent has stated that he is not presently engaged in the practice
      of law. If respondent resumes the practice of law, he shall maintain law
      office and trust account books and records in compliance with Minn. R.
      Prof. Conduct 1.15 and Appendix 1 to the Rules. These books and records
      include the following:      client subsidiary ledger, checkbook register,
      monthly trial balances, monthly trust account reconciliation, bank
      statements, cancelled checks, duplicate deposit slips and bank reports of
      interest, service charges, and interest payments to the Minnesota IOL TA
      Program. Such books and records shall be made available to the Director
      within 30 days from the date respondent resumes practicing law and
      thereafter shall be made available to the Director at such intervals as he
      deems necessary to determine compliance.

      Dated: December 8, 2015



                                               David R. Stras
                                               Associate Justice


                                           2